Title: To Benjamin Franklin from Francis Coffyn, 16 June 1779
From: Coffyn, Francis
To: Franklin, Benjamin


Paris 16th. June 1779.
I duly receiv’d the honnor of Mr. H. I. Franklin’s letter dated 14th. ultmo. covering a Commission, instructions, and other papers for the Cutter Black Prince, Stephen Merchant Commander, which I intended to carry to Dunkirk, to deliver the same to said Captain, and to get the bond Executed by Mr. John Torris, owner of said privateer; but first a Sudden indisposition, and then some unexpected business having detained me here, I was under the necessity of sending Said papers to my house, with the instructions respecting the filling up of the blanks in the Commission and bond; all which having been duly Executed, the bond, and the oath of allegiance to the united states, the former Sign’d by the Captain and owner, and the latter by the Captain only, have been return’d to me here; I intended to wait on your Excellency to have the honnor of delivering Said papers into your Excellency’s hands, but a return of a Sore throat and fever, has kept me confined to my room Since the beginning of this month. To avoid any further delay, I take the liberty to send the Said vouchers inclosed, requesting the favour of your Excellency’s answer by the bearer, acknowledging the receipt thereof. I am further to acquaint your Excellency that I receiv’d advise yesterday, that said privateer sail’d from Dunkirk road the 11th. inst.
I have the honnor to Subscribe my Self with due respect. Your Excellency’s Most obedt and most devoted Humble Servant
Frans. Coffyn
To His Excellency Dr. Benjn. Franklin at Passy.
 
Notation: frans. Coffin Paris 16. juin 1779.
